Name: Commission Regulation (EEC) No 2884/89 of 26 September 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 9 . 89 Official Journal of the European Communities No L 277/23 COMMISSION REGULATION (EEC) No 2884/89 of 26 September 1989 fixing the amount of the subsidy on oil seeds Whereas the abatement of the subsidy for sunflower seed which arises, where appropriate, from the system of maximum guaranteed quantities for the 1989/90 year, has not, to date, been fixed ; whereas the amount of the subsidy for the 1989/90 year has been provisionally calcu ­ lated on the basis of an abatement of ECU 11,55 per 100 kilograms for sunflower seed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1225/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2639/89 {% Having regard to Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2645/89 f), as last amended by Regulation (EEC) No 28 1 6/89 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2645/89 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) - of Commission Regu ­ lation (EEC) No 2681 /83 (') are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (l0) is as set out in Annex III for sunflower seed harvested in Spain. 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (") for sunflower seed harvested and processed in Portugal is as set out in Annex III. 4. However, the amount of the subsidy for sunflower seed will be confirmed or replaced as from 27 September 1989 to take into account the consequences of the appli ­ cation of the system of maximum guaranteed quantities. Article 2 This Regulation shall enter into force on 27 September 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 September 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9. 1966, p. 3025/66. (2) OJ No L 128, 11 . 5. 1989, p. 15. 0 OJ No L 164, 24. 6. 1985, p. 11 . (&lt;) OJ No L 255, 1 . 9. 1989, p. 14. 0 OJ No L 167, 25. 7. 1972, p. 9. (4 OJ No L 197, 26. 7. 1988, p. 10 . 0 OJ No L 255, 1 . 9. 1989, p. 32. (1 OT No L 271 . 20. 9 . 1989. D. 22. 0 OJ No L 266, 28 . 9 . 1983, p. 1 . H OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p . 18 . No L 277/24 Official Journal of the European Communities 27. 9. 89 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 1 . Gross aids (ECU) : \  Spain 1,170 1,170 1,170 1,170 1,170 1,170  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 21,959 21,749 22,178 22,456 22,591 22,893 2. Final aids : l \ (a) Seed harvested and processed in : I \  Federal Republic of Germany \ Il\ \ (DM) 52,17 51,68 52,68 53,34 53,66 54,51  Netherlands (Fl) 57,92 57,37 58,50 59,24 59,59 60,58  BLEU (Bfrs/Lfrs) 1 060,33 1 050,19 1 070,91 1 084,33 1 090,85 1 105,43  France (FF) 166,58 164,93 168,26 170,40 171,43 173,76  Denmark (Dkr) 196,10 194,22 198,05 200,53 201,74 204,44  Ireland ( £ Irl) 18,540 18,356 18,727 18,966 19,080 19,339  United Kingdom ( £) 14,520 14,361 14,647 14,809 14,897 15,000  Italy (Lit) 36 836 36 486 37 203 37 611 37 837 38 151  Greece (Dr) 3 593,38 3 531,62 3 579,73 3 595,29 3 616,61 3 589,09 (b) Seed harvested in Spain and III || processed : IIli II  in Spain (Pta) 178,89 178,89 178,89 178,89 178,89 178,89  in another Member State (Pta) 3 147,05 3 116,51 3 171,34 3 205,04 3 226,36 3 247,76 (c) Seed harvested in Portugal and IIliIl II\ processed : II III  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 453,63 4 412,89 4 436,08 4 468,04 4 486,10 4 487,65 27. 9 . 89 Official Journal of the European Communities No L 277/25 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 1 . Gross aids (ECU) :  Spain 3,670 3,670 3,670 3,670 3,670 3,670  Portugal 2,500 2,500 2,500 2,500 2,500 2,500 s Other Member States 24,459 24,249 24,678 24,956 25,091 25,393 2. Final aids : I \ \ l (a) Seed harvested and processed in : I  Federal Republic of Germany (DM) 58,07 57,58 58,59 59,24 59,56 60,41  Netherlands (Fl) 64,52 63,97 65,10 65,83 66,19 67,17  BLEU (Bfrs/Lfrs) 1 181,05 1 170,91 1 191,62 1 205,05 1211,57 1 226,15  France (FF) 185,82 184,17 187,50 189,65 190,67 193,00  Denmark (Dkr) 218,42 216,55 220,38 222,86 224,06 226,76  Ireland ( £ Irl) 20,682 20,498 20,869 21,108 21,221 21,481  United Kingdom ( £) 16,273 16,114 16,401 16,562 16,651 16,754  Italy (Lit) 41 019 40 669 41 385 41 794 42 020 42 334  Greece (Dr) 4 041,85 3 980,09 4 028,19 4 043,76 4 065,08 4 037,56 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 561,13 561,13 561,13 561,13 561,13 561,13  in another Member State (Pta) 3 529,29 3 498,75 3 553,58 3 587,28 3 608,60 3 630,00 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 480,01 480,01 480,01 480,01 480,01 480,01  in another Member State (Esc) 4 933,63 4 892,89 4 916,09 4 948,04 4 966,11 4 967,65 27. 9. 89No L 277/26 Official Journal of the European Communities ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 9 (') 1st period 10 o 2nd period H (') 3rd period 12 « 4th period 1(1) 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 6,890 0,000 20,858 6,890 0,000 20,989 6,890 0,000 21,286 6,890 0,000 21,617 6,890 0,000 21,865 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 49,64 55,02 1 007,17 157,50 186,26 17,530 13,534 35 018 3 312,24 49,95 55,37 1 013,49 158,53 187,43 17,645 13,633 35 237 3 314,77 50,65 56,15 1 027,83 160,82 190,09 17,899 13,812 35 734 3 327,47 51,43 57,02 1 043,82 163,38 193,04 18,184 14,002 36 217 3 344,56 52,02 57,68 1 055,79 165,28 195,26 18,395 14,174 36 632 3 387,97 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 1 053,45 3 519,56 1 053,45 3 538,61 1 053,45 3 572,71 1 053,45 3612,75 1 053,45 3 650,92 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 6 347,31 6 186,00 0,00 6 373,38 6 211,41 0,00 6 359,41 6 197,80 0,00 6 398,91 6 236,29 0,00 6 438,36 6 274,74 3. Compensatory aids :  in Spain (Pta) 3 469,86 3 488,91 3 524,92 3 564,96 3 602,18 4. Special aid :  in Portugal (Esc) 6 186,00 6 211,41 6 197,80 6 236,29 6 274,74 (') Subject to the consequences of the application of the system of maximum guaranteed quantities. P) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 DM 2,075880 2,072720 2,069430 2,066530 2,066530 2,058230 Fl 2,340150 2,336470 2,332530 2,328660 2,328660 2,317970 Bfrs/Lfrs 43,458700 ; 43,432100 43,403800 43,394100 43,394100 43,291500 FF 7,003270 7,003440 7,003950 7,003450 7,003450 7,002500 Dkr 8,065620 8,067450 8,068810 8,070510 8,070510 8,079360 £Irl 0,778513 0,778134 0,778430 0,778452 0,778452 0,780652 £ 0,675710 0,678093 0,680566 0,682718 0,682718 0,689473 Lit 1 490,74 1 494,21 1 497,89 1 501,36 1501,36 . 1 511,99 Dr 179,42200 181,52600 183,59500 : 185,79900 185,79900 191,00000 Esc 173,65600 174,22000 174,87200 175,67200 175,67200 178,46800 Pta 129,59200 130,16100 130,72700 131,17300 131,17300 132,44100